Citation Nr: 1717939	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. G. 


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1984 to April 1984 and from November 1990 to May 1991, to include service in Saudi Arabia from January 1991 to May 1991.  She also had with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in November 2014 and June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the claims for service connection is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, a September 20, 2016 VA treatment record noted that the Veteran had an appointment scheduled on September 29, 2016.  VA treatment records subsequent to September 27, 2016   have not been associated with the claims file.  Additionally, a May 26, 2015 VA treatment record noted that a May 4, 2015 non-VA gastroenterology note had been scanned into VistA imaging and a December 5, 2015 VA treatment record indicates that a November 18, 2015 food allergy profile was scanned into VistA Imaging.  The Board cannot exclude the possibility that the referenced records may be relevant to the pending appeals.  On remand, these records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In accordance with the June 2016 remand, the Veteran was afforded VA skin and stomach examinations in July 2016.  An addendum opinion regarding the Veteran's stomach claim was obtained in October 2016.  

With regard to the Veteran's claim for a stomach disorder, in rendering the negative October 2016 opinion regarding the Veteran's gastroesophageal reflux disease (GERD), the VA clinician did not acknowledge or address the service treatment records from November 21, 1990 and April 2, 1991 noting the Veteran's reports of weight loss, diarrhea, stomach pain, and nausea.  In light of the above, an addendum opinion is warranted.  

With regard to the Veteran's claim for a skin disorder, the July 2016 examiner opined that the Veteran's urticarial and dermal hypersensitivity reaction were less likely than not incurred in or caused by her active military service from November 1990 to May 1991.  The examiner's negative nexus opinion did not, as directed, address the March 2010 statement from Dr. Branham indicating that the Veteran had Gulf War syndrome with skin manifestations or address all the Veteran's diagnoses of record, including perivascular lymphocytic dermatitis, contact dermatitis or other eczema.  In light of the above, an addendum opinion is warranted.  

Finally, in the April 2017 written brief presentation, the Veteran's representative raised the issue of secondary service connection.  The representative noted that the VA opinions only address direct service connection and did not address whether   the Veteran's stomach and skin disorders were symptoms of her service-connected disabilities or the medications used to treat those conditions.  In light of the newly raised theory of entitlement, the Veteran should be provided Veterans Claims Assistance Act (VCAA) notice of how to establish service connection on a secondary basis and the requested addendum opinions should address this theory    of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from September 27,  2016 to present, as well as the VistA Imaging records referenced in the May 26, 2015 and December 5, 2015 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers that have treated her for gastrointestinal or skin symptoms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified.

3.  Send the Veteran VCAA notice concerning how to substantiate her claims for service connection on a secondary basis.

4.  Next, forward the claims file to a VA dermatologist to obtain an opinion on the claim for service connection for   a skin disorder.  The examiner is requested to review the claims file.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine:

a.  State whether it is at least as likely as not (50 percent or greater probability) that any skin disorder present during the pendency of the appeal, including dermatitis and eczema, is related to the Veteran's active service, to include her service in the Persian Gulf and claimed chemical exposure.  Please explain why or why not.  

In rendering the above requested opinion, the examiner should consider the lay statements that she had recurrent skin symptoms since returning from the Persian Gulf, as well as the March 2010 statement from Dr. Branham indicating that the Veteran had Gulf War syndrome with skin manifestations.  

b.  If not related to the Veteran's active service, state whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disorder present during the pendency of the appeal was caused      by one of the Veteran's service-connected disabilities (posttraumatic stress disorder with major depressive disorder, degenerative disc disease of the lumber spine, and diarrhea) or the medications used to treat those conditions.  Please state why or why not.

c.  If not caused by a service-connected disability,         state whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disorder present during the pendency of the appeal has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by a service-connected disability or the medications used to treat those conditions.  Please state why or why not.  

If the examiner finds any skin disorder has been permanently worsened by a service-connected disability, the examiner should attempt to quantify the degree of worsening due to service-connected disability.

5.  Send the claims file to a VA physician to obtain            an opinion on the claim for service connection for a stomach disorder.  The physician is requested to review      all pertinent records associated with the claims file.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD and/or chronic inactive gastritis is related to service, to include the Veteran's service in the Persian Gulf?  

In rendering the above requested opinion, the examiner should address the November 1990 and April 1991 service treatment records noting the Veteran's reports of weight loss, diarrhea, stomach pain, and nausea. The examiner should also consider the lay statements indicating that    that the Veteran had gastrointestinal symptoms during    and since active service.

b.  If not related to service, state whether it is at least as likely as not (50 percent probability or more) that GERD and/or chronic inactive gastritis was caused by one of the Veteran's service-connected disabilities (posttraumatic stress disorder with major depressive disorder, degenerative disc disease of the lumber spine, and diarrhea) or the medications used to treat those conditions.  Please state why or why not.  In so opining, the examiner should address the May 10, 2010 treatment note indicating "NSAID use may also contribute to GI complaints."

c.  If not caused by a service-connected disability,           state whether it is at least as likely as not (50 percent probability or more) that GERD and/or chronic inactive gastritis has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by     a service-connected disability or the medications used to treat those conditions.  Please state why or why not.  In so opining, the examiner should address the May 10, 2010 treatment note indicating "NSAID use may also contribute to GI complaints."

If the examiner finds any gastrointestinal disorder has been permanently worsened by a service-connected disability, the examiner should attempt to quantify the degree of worsening due to service-connected disability.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


